—Judgment, Supreme Court, Bronx County (Troy Webber, J.), rendered June 1, 2000, convicting defendant, upon his plea of guilty, of attempted criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 3V2 to 7 years, unanimously affirmed.
Defendant’s claim that he was denied his constitutional right to a speedy trial is unpreserved (see People v Jordan, 62 NY2d 825 [1984]; see also People v Rowe, 244 AD2d 295 [1997], lv denied 91 NY2d 930 [1998]), and we decline to review it in the interest of justice. Furthermore, defendant has not provided the minutes of all the adjournments that are relevant to this claim (see People v Olivo, 52 NY2d 309, 320 [1981]). Were we to review this claim, we would find no constitutional violation (see People v Taranovich, 37 NY2d 442 [1975]). Substantial portions of the delay were caused by defendant’s extensive motion practice and his failure to appear in court, necessitating the issuance of a bench warrant, and there was no showing of prejudice. Concur — Rosenberger, J.P., Lerner, Friedman, Marlow and Gonzalez, JJ.